ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 15-097, recommending that ROGER J. WEIL of MIDDLESEX, who was admitted to the bar of this State in 1979, be disbarred for violating RPC 1.15(a) (knowing misappropriation of escrow funds), RPC 1.15(b) (failure to deliver funds to clients), RPC 8.1(a) (knowingly make a false statement of material fact), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and the principles of In re Hollendonner, 102 N.J. 21, 504 A.2d 1174 (1985);
And ROGER J. WEIL having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
*270It is ORDERED that ROGER J. WEIL be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that ROGER J. WEIL be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by ROGER J. WEIL pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that ROGER J. WEIL comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.